                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

STATE OF MISSOURI,                              )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           No. 4:19-cv-02303-JMB
                                                )
SIONYA HALEY,                                   )
                                                )
                                                )
               Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of defendant Sionya Haley for leave to

proceed in forma pauperis on appeal. (Docket No. 6). Having reviewed the motion and the financial

information submitted in support, the Court finds that it should be granted. See 28 U.S.C. § 1915.

       Accordingly,

       IT IS HEREBY ORDERED that defendant's motion for leave to proceed in forma

pauperis on appeal (Docket No. 6) is GRANTED.

       Dated this 29th day of August, 2019.


                                                          ~a
                                                        . ROSS
                                                                    .
                                                      ED STATES DISTRICT IDDGE
